THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into March 6, 2007 to be
effective as of March 6, 2007, by and between Michael D. Rumbolz (the
“Executive”), an individual, and Cash Systems, Inc. (the “Company”), a Delaware
corporation.

RECITALS

A. The Company desires to employ the Executive as the Company’s Chief Executive
Officer and President.

B. The Executive desires to be employed by the Company upon the terms and
conditions set forth in this Agreement.

AGREEMENTS

NOW THEREFORE, in consideration of the foregoing Recitals, and for other good,
fair and valuable consideration, receipt and sufficiency of which are
acknowledged, the Company and the Executive agree:

ARTICLE I
EMPLOYMENT AND DUTIES

1.1 EMPLOYMENT AND DUTIES. The Company hereby employs the Executive as the Chief
Executive Officer and President of the Company (the “Position”) and the
Executive hereby accepts such employment. The Executive shall perform service in
the Position with all of the rights, duties, powers and fiduciary obligations
implied by the titles of the Position. Executive will also have and perform such
other powers, responsibilities and duties as are commensurate with the Position
and as may be assigned to the Executive by the Board of Directors of the Company
(the “Board”) from time to time. The Executive shall devote his full, exclusive,
complete and undivided time and attention and best efforts to performance of the
duties of the Position. The Executive, at all times during employment with the
Company, shall comply with the Company’s rules, regulations, policies and
directives as the same may be in effect from time to time.

The Company shall use its best efforts to cause the Executive to be elected to
the Board and as Chair of the Board and to serve in those positions during the
Term (defined below). If elected as a member of the Board, Executive shall serve
as a director without additional compensation.

1.2 PERFORMANCE LOCATION. The Executive shall perform the duties of the Position
at the Company’s offices in Las Vegas, Nevada. The Company shall not, without
the Executive’s prior written agreement, change the location at which the duties
of the Position are performed.

1.3 TERM OF EMPLOYMENT. Subject to the provisions for termination set forth in
Article III, the term of this Agreement and performance of the Executive’s
services in the Position shall commence upon the date stated on the first page
of this Agreement and shall continue for a period of two (2) years thereafter
(the “Initial Term”). Upon the expiration of the Initial Term and each
anniversary thereafter, the Executive and the Company may agree in writing to
renew this Agreement for an additional year (each, a “Renewal Term” and, all
Renewal Terms together with the Initial Term, the “Term”).

ARTICLE II
COMPENSATION AND FRINGE BENEFITS

2.1 COMPENSATION AND FRINGE BENEFITS. For all the services rendered by the
Executive to the Company in the Position, the Executive shall be compensated by
the Company in accordance with this Article II. Such compensation and benefits
shall be paid in accordance with the Company’s customary payroll practices, and
shall be subject to withholdings required by federal, state and local laws and
otherwise with the consent of the Executive.

2.2 BASE COMPENSATION. The Company shall pay the Executive a base salary (the
“Base Compensation”) at the rate of Three Hundred Fifty Thousand Dollars
($350,000) per year of the Term.

2.3 BONUS COMPENSATION. During the Term, the Executive shall be entitled to
receive such bonus compensation ("Bonus Compensation”) as a part of the
executive bonus program as such program may be adopted and amended from time to
time by the Board of Directors in its discretion. Bonus Compensation with
respect to any calendar year during the Term shall be payable on or before
March 15th of the immediately following calendar year.

2.4 RESTRICTED STOCK. On the effective date of this Agreement the Board will
grant or cause the Executive to be granted 65,000 shares of restricted stock
pursuant to the Company’s 2005 Equity Incentive Plan (the “ Plan “). The
restricted stock shall vest as follows:

a) On the first anniversary of the date of grant 16,250 shares; and

b) On the second anniversary of the date of grant 16,250 shares; and

c) On the third anniversary of the date of grant 16,250 shares; and

d) On the fourth anniversary of the date of grant 16,250 shares.

Executive and the Company will enter into an appropriate Restricted Stock
agreement in accordance with the Plan to further document the provisions of this
section and to comply with the Plan.

2.5 OTHER BENEFITS. During the Term, the Executive shall be entitled to
participate in and to be covered by any accident insurance, life insurance,
long-term disability insurance, short-term disability insurance, hospitalization
or other employee benefit plan effective with respect to corporate officers of
the Company generally, subject to the eligibility and qualification requirements
of such plans as they generally apply to executive officers. During the Term,
the Company shall reimburse Executive up to $750 per month toward the
Executive’s lease of an automobile.

2.6 REIMBURSEMENT OF AUTHORIZED EXPENSES. During the Term, the Company will
reimburse the Executive for all ordinary and necessary business expenses
incurred by the Executive in connection with the business of the Company.
Payment or reimbursement to the Executive will be made upon submission by the
Executive of vouchers, receipts or other evidence of such expenses in a form
reasonably satisfactory to the Company and in compliance with applicable
requirements of the taxing authorities.

2.7 FREQUENT FLYER MILES. Notwithstanding any existing Company policy to the
contrary, the Company shall allow the Executive to retain the Frequent Flyer
Miles acquired as a result of travel on behalf of the Company.

2.8 VACATIONS. In each year of the Term, the Executive will be entitled to such
vacations as the Board and Executive may determine from time to time, but in no
event will Executive be entitled to less than two (2) weeks paid vacation.

ARTICLE III
TERMINATION OF AGREEMENT

3.1 DEATH OF EXECUTIVE. This Agreement shall automatically terminate if the
Executive dies during the Term.

3.2 PERMANENT DISABILITY. The Company may terminate this Agreement as a result
of the Executive’s “Permanent Disability,” which for purposes of this Agreement
shall mean the inability of the Executive, due to illness, accident or any other
physical or mental incapacity, to discharge or perform the Executive’s normal
and customary day-to-day business and employment obligations and functions on
behalf of the Company for at least One Hundred (100) business days (calendar
days minus Saturdays, Sundays and national holidays), in the aggregate, within
any given period of One Hundred Twenty-Five (125) consecutive business days.

3.3 TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate this
Agreement for Cause by written notice to the Executive, stating the grounds
therefore and the effective date of such termination. In the event the Company
duly terminates this Agreement for Cause, the Executive shall be deemed to have
forfeited any and all rights to receive Base Compensation or Bonus Compensation,
in any form and at any time from and after the date of such termination. The
term “Cause” as used in this Agreement shall mean:



  a)   The Executive’s demonstrable and repeated failure to perform the duties
of the Position after prior written notice of such failure(s) and a reasonable
opportunity to cure the same.



  b)   The Executive’s breach of a material provision of this Agreement, not
encompassed by the preceding Section, after prior written notice of such breach
and a reasonable opportunity to cure the same.



  c)   The conviction of the Executive for a felony or other crime of moral
turpitude by a court of competent jurisdiction.



  d)   The written confession by the Executive to the commission of a felony or
other crime of moral turpitude.



  e)   Embezzlement or misappropriation of funds of the Company or any of its
affiliates by the Executive.



  f)   Demonstrable, material dishonesty in connection with the Executive’s
performance of services to the Company.

The items of “Cause” defined in Sections c. through f. shall be deemed not
curable.

3.4 RESIGNATION BY THE EXECUTIVE. The Executive may terminate this Agreement
upon not less than ninety (90) days prior written notice of resignation to the
Company (the “Executive Required Termination Notice Period”).

ARTICLE IV
PAYMENTS IN THE EVENT OF EARLY TERMINATION OF TERM

4.1 DEATH OR PERMANENT DISABILITY OF THE EXECUTIVE. In the event this Agreement
is terminated as a result of the Executive’s death or Permanent Disability, as
described in Sections 3.1 and 3.2, Executive will not be entitled to any Base
Compensation or Bonus Compensation or benefits following the date of the
Executive’s death or of Executive’s Permanent Disability. Restricted Stock
shares granted will have their vesting governed by the terms set forth in the
Restricted Stock Agreement and the Plan.

4.2 TERMINATION FOR CAUSE. If this Agreement is terminated by the Company for
Cause under Section 3.3, the Company will pay the Executive the Base
Compensation and benefits only through the effective date of termination, and
the Executive will not be entitled to any other compensation or benefits, except
as expressly required by applicable law. In addition, Executive’s rights with
respect to any Stock Options or Restricted Stock held by Executive on the date
of such termination for Cause shall be determined by the Cash Systems, Inc. 2005
Equity Incentive Plan (the “Plan”).

4.3 TERMINATION WITHOUT CAUSE. If the Company terminates the Initial Term or any
Renewal Term for no reason or a reason which is not defined as Cause in
Section 3.3, the Company shall pay the Executive the Base Compensation, Bonus
Compensation and benefits through the end of the Initial Term or any Renewal
Term. Restricted Stock shares granted will have their vesting governed by the
terms set forth in the Restricted Stock Agreement and the Plan.

4.4 RESIGNATION BY THE EXECUTIVE. If the Executive terminates the Term by
resigning, the Company shall pay the Executive the Base Compensation and
benefits until the end of the Executive Required Termination Notice Period. Any
Stock Options or Restricted Stock shares which have not vested will be forfeited
at the time of resignation. Stock Options which are vested will remain
exercisable in accordance with the terms and conditions set forth in the Plan.
Restricted Stock shares which are vested at the time of Resignation will be
retained by Executive subject to the Plan. The Executive will not be entitled to
any other compensation or benefits following the end of the Executive Required
Termination Notice Period, except as expressly required by applicable law. The
Company reserves the right to relieve the Executive of the obligation to perform
the duties of the Position immediately upon delivery of the Executive’s notice
of resignation or at any other time during the Executive Required Termination
Notice Period.

ARTICLE V
NON-DISCLOSURE AND NON-COMPETITION OBLIGATIONS OF THE EXECUTIVE

5.1 DEFINITIONS.



  a)   “Confidential Information” shall mean any information, compilation of
information, knowledge and know-how that the Executive receives from the Company
or any of its affiliates, becomes aware of, learns of or develops during the
course of his employment which is not generally known or readily ascertainable
by proper means by persons who are not employees of the Company. It includes,
but is not limited to, information relating to any of the trade secrets,
technological information, products, design or research, information relating to
any of the business affairs of the Company or any of its affiliates, pricing
information, marketing information, selling information, leasing information,
servicing and financing information, compensation information, forecasts,
expansion, customer and client information, customer lists, manuals, training
material, correspondence, research and development, engineering and other
manufacturing processes, and any other material relating to the business of the
Company or any of its affiliates.



  b)   “Innovations” shall mean any invention, improvement, discovery or idea
and, whether or not shown or described in writing or reduced to practice, and
works of authorship, whether or not patentable or copyrightable, which
(i) relate directly to the business of the Company or any of its affiliates,
(ii) relate to the actual or demonstrably anticipated research and development
of the Company or any of its affiliates, (iii) result from any work performed by
the Company’s employees, agents, independent contractors, shareholders or
officers of the Company or any of its affiliates, or (iv) are developed or
conceived through the use of Confidential Information or equipment, supplies or
facilities of the Company or any of its affiliates.



  c)   “Company Product” shall mean any product, product line or service,
including any component thereof or research to develop information useful in
connection with a product or service, that is or is being designed, developed,
manufactured, marketed or sold by the Company or any of its affiliates or with
respect to which the Company or any of its affiliates has acquired Confidential
Information which it intends to use in the design, development, manufacture,
marketing or sale of a product or service.



  d)   “Competitive Product” shall mean any product, product line or service,
including any component thereof or research to develop information useful in
connection with a product or service, that is being designed, developed,
manufactured or sold by any person other than the Company or any of its
affiliates and is of the same general type, performs similar functions, or is
used for the same purpose as a Company Product.

5.2 NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. There may be made available to
the Executive Confidential Information. The Executive hereby acknowledges that
the Confidential Information, as it may exist from time to time, is a valuable,
special and unique asset of the business of the Company. The Executive shall
not, during or after the Term, make any use of any Confidential Information, or
disclose any Confidential Information to any person, firm, corporation,
associate, person or entity for any reason or purpose whatsoever, other than in
connection with the normal performance of the Executive’s duties. The
obligations of this Section shall not apply (i) to any information that has been
disclosed in publicly available sources of information; (ii) to any information,
through no fault of the Executive, hereafter disclosed by the Company in
publicly available sources of information; or (iii) to any information generally
related to and determinable in the technical fields of interest to the Company,
but not specifically derived from the Company’s research and development
activities or results of such activities.

5.3 AGREEMENT NOT TO USE CONFIDENTIAL INFORMATION OF OTHERS. The Executive
agrees that he will not, during or after the Term, wrongfully utilize any
proprietary material of any other party in the Executive’s work for the Company,
will not knowingly infringe on the patent, copyright or trademark of any other
party in the Executive’s work for the Company, and is not bound or restricted in
the Executive’s work for the Company as a result of any non-competition,
confidentiality, non-disclosure or other agreement or agreements to which the
Executive is bound.

5.4 ASSIGNMENT OF INNOVATIONS. The Executive hereby assigns to the Company all
of the Executive’s rights, title and interests in and to the Innovations made,
authored or conceived by the Executive either individually or jointly with
others, during the Term. The Executive shall promptly and fully disclose and
describe Innovations to the Company, and shall acknowledge and deliver to the
Company such written instruments and do such other acts as may be necessary in
the opinion of the Company to preserve the Company’s property rights to the
Innovations against forfeiture, abandonment or loss, and to obtain and maintain
letters, patents and copyrights to the Innovations, if applicable, and to vest
the entire right, title and interest thereto in the Company.

The obligations of Section 5.4 shall continue beyond the Term with respect to
Innovations generated, conceived of or reduced to practice by the Executive
during the Term, and shall be binding upon the Executive’s assigns, executors,
administrators and other legal representatives.

5.5 DOCUMENTS AND TANGIBLE ITEMS. All documents and tangible items, including,
but not limited to, manuals, written descriptions and other documentary evidence
or manifestations of Confidential Information and Innovations, provided to the
Executive by the Company or any of its affiliates, or created by the Executive
for use in connection with his employment with the Company are the property of
the Company. Upon expiration of or the termination of the Term, the Executive
shall promptly return all such documents and tangible items together with all
copies, recordings, abstracts, notes, computer diskettes, computer or computer
assisted data storage or reproductions of any kind made from or about the
documents and tangible items or the information they contain.

5.6 TRADE SECRETS ACT. The Executive acknowledges that he has been given a copy
of and has reviewed Chapter 600A of the Nevada Revised Statues, the Nevada
Uniform Trade Secrets Act (the "ACT"), and acknowledges that violation of the
Act or of the Executive’s agreements, covenants and representations contained in
this Agreement may give rise to a cause of action in favor of the Company
against the Executive for general and special damages, exemplary damages,
injunctive relief and attorney’s fees.

5.7 OTHER BUSINESS ACTIVITIES. During the Term, the Executive will not, without
the express prior written permission of the Company, engage in any substantial
private business activities, whether or not the same are entered into for
profit, outside or separate from the Executive’s employment with the Company
that would in any way interfere with the fulfillment of his obligations
hereunder; provided, nothing hereunder shall prohibit Executive from engaging in
the following activities in the same manner as currently engaged in by Executive
provided that such activities do not result in a conflict of interest with the
Company and/or restrict the ability of the Executive to perform his duties for
the Company: i) provision of consulting services for Acme Gaming, LLC; and
(ii) serving on the Board of Directors of EIG Group.

5.8 COVENANT NOT TO COMPETE. During the Term, and for a period of twelve
(12) months after the expiration of the Term or the earlier termination of the
Initial Term or any Renewal Term other than terminations that are not for Cause
as defined in Section 3.3, the Executive shall not, directly or indirectly,
engage or participate in or assist, as owner, part owner, partner, manager,
director, officer, trustee, employee, agent, consultant or in any other
capacity, any person, business or other organization designing, developing,
manufacturing, licensing, providing, selling or marketing any product, process,
system or service, then in existence or under development and which is the same
or similar to, competes with, or has a usage allied to, a product, process,
system or service offered by the Company or any of its affiliates. The foregoing
restriction shall apply only where any part of such activities takes place at,
or is managed, supported, or administered from a place of business located
within a market in which the Company maintains an office or actively promotes
and markets its products, processes, systems or services, directly or
indirectly, including, without limitation, the United States, Canada and Mexico.
The Executive expressly agrees that the time period and the described scope of
this Section are the reasonable and necessary time and scope needed to protect
the legitimate business interests of the Company.

5.9 COVENANT NOT TO RECRUIT. During the Term, and for a period of twelve
(12) months after the expiration of the Term or the earlier termination of the
Initial Term or any Renewal Term other than terminations that are not for Cause
as defined in Section 3.3, the Executive shall not, directly or indirectly,
hire, attempt to hire, solicit, recruit, employ or retain the services of any
individual, in any capacity, whether as an employee, independent contractor,
consultant, agent or otherwise, of the Company or any customers or prospective
customer of the Company, affiliates of the Company, or any individual providing
services to the Company, whether as an employee, independent contractor,
consultant or agent, as of the date hereof or at any time hereafter, without
prior written approval of the Company.

5.10 REMEDIES. The Executive agrees that all of the provisions contained in
Article V are necessary to protect the legitimate business interests of the
Company, and to prevent the unauthorized dissemination and use of Confidential
Information and Innovations to and by competitors of the Company. The Executive
also agrees that the Company will be irreparably harmed, and that damages alone
cannot adequately compensate the Company if there is a violation or breach by
the Executive of Article V, and that injunctive relief is essential for the
protection of the Company. The Executive therefore agrees that the Company shall
have the right, in addition to any other rights and remedies existing in its
favor, to enforce its rights and the obligations under Article V not only by an
action or actions for damages, but also by an action or actions for specific
performance, injunction and/or other equitable relief without posting any bond
or security to enforce or prevent any violations, whether anticipatory,
continuing or future, of the provisions of this Article, including, without
limitation, the extension of the periods hereunder by a period equal to (i) the
length of the violation of Sections 5.7, 5.8, and/or 5.9 plus (ii) the length of
any court proceedings necessary to stop such violation.

5.11 PUBLIC POLICY. It is the desire and intent of the Company and the Executive
that the provisions contained in Article V be enforced to the fullest extent
permissible under the laws and public policy applied in each jurisdiction in
which enforcement is sought. Accordingly, if, at the time of enforcement of
Article V, a court shall hold that the duration, scope or area restrictions
stated in this Agreement are unreasonable under circumstances then existing, the
parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.

5.12 INDEPENDENT COVENANTS; SURVIVAL OF COVENANTS. The covenants on the part of
the Executive contained in Article V shall be construed as an agreement
independent of any other provisions of this Agreement, and it is agreed that
relief for any claim or cause of action of the Executive against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages,
and shall not constitute a defense to enforcement by the Company of those
covenants. The provisions contained in Article V, together with the other
covenants, agreements, and obligations of the Executive set forth elsewhere in
this Agreement, shall, in all events, survive the expiration of the Term or the
earlier termination of the Term.

ARTICLE VI
EXECUTIVE’S REPRESENTATIONS

6. EXECUTIVE’S REPRESENTATIONS. As a material inducement to the Company to enter
into this Agreement, the Executive represents and warrants to the Company as
follows:



  a)   The information the Executive provided to the Company in connection with
this Agreement is true, complete and accurate in all respects and does not
contain any untrue statements of a material fact or omit to state a material
fact necessary in order to make the statements contained therein or in this
Agreement not misleading.



  b)   The execution, delivery and performance by the Executive of this
Agreement will not violate any provision of any indenture, agreement or other
instrument to which the Executive is a party or is bound, or be in conflict
with, result in a breach of or constitute a default under any such indenture,
agreement or other instrument.

ARTICLE VII
MISCELLANEOUS

7.1 NOTICES. All notices given hereunder shall be in writing, and shall be
personally served or sent by registered or certified mail, return receipt
requested. Notices to the Company shall be given to the Company at its corporate
headquarters, which as of the date of this Agreement is 7350 Dean Martin Drive,
Suite 309, Las Vegas, Nevada 89139, attention Chair, Compensation Committee.
Notices to the Executive shall be addressed to the Executive at the Executive’s
residence address as the same appears on the records of the Company. Notices to
the Company or the Executive shall be sent to such other addresses as the
Company or the Executive shall specify in writing to the other.

7.2 ENTIRE AGREEMENT. This Agreement is the entire agreement between the parties
concerning the subject matter hereof, and supersedes and replaces any existing
agreement between the parties hereto relating to the Executive’s employment, and
the Company and the Executive hereby acknowledge that there are no other
agreements or understandings of any nature, oral or written, regarding the
Executive’s employment, apart from this Agreement.

7.3 INDEMNIFICATION. Company shall, to the fullest extent permitted by law,
indemnify, hold harmless, and defend Executive from and against all actions,
suits, claims and losses incurred by Executive, his heirs, administrators and/or
executors in connection with his employment by Company. The indemnification
provided by this Section 7.3 shall be from and against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Executive or on Executive’s behalf in connection with
such actions, suits or claims and any appeal therefrom, but shall only be
provided if Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of Company, and, with
respect to any criminal action, suit or proceeding, had no reasonable cause to
believe Executive’s conduct was unlawful. Executive shall immediately notify the
Board of Directors, Chief Executive Officer and legal counsel of Company orally
and in writing upon learning of any actual or threatened dispute or legal
process and shall cooperate fully in any defense or action.

7.4 MODIFICATION OF AGREEMENT. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by the Executive and the Company.

7.5 WAIVER. No waiver by either party at any time of any breach of or
noncompliance with any condition or provision of this Agreement to be performed
by the other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No failure on the
part of the Company to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder by the Company preclude any other or further exercise
thereof or the exercise of any other right.

7.6 SEVERABILITY. If any part, term or provision of this Agreement is held
unenforceable in the jurisdiction in which either party seeks enforcement of the
Agreement, this Agreement shall be construed as if not containing the invalid
provision or provisions. Invalidity or unenforceability of any portion or
provision of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement, which shall remain in full force and
effect, and shall govern the rights and obligations of the parties.

7.7 RIGHT TO CONSULT COUNSEL. The Executive acknowledges that he has had an
opportunity to consult with independent legal counsel of the Executive’s
choosing with regard to the terms of this Agreement, or has been advised by the
Company of his right to seek such consultation, and that the Executive has
entered into this Agreement pursuant to such independent legal consultation or
notwithstanding his decision not to seek such consultation, as the case may be.

7.8 GOVERNING LAW. This Agreement will be performed by the Executive in the
State of Nevada and shall be governed by and construed and interpreted in
accordance with the laws of the United States of America and the State of
Nevada, without regard to principles of conflict of laws. All judicial actions,
suits or proceedings brought by or against the Company, the Executive, or their
respective permitted successors and assigns, with respect to their rights,
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such proceedings shall be brought in any state or federal court
in the State of Nevada. By execution and delivery of this Agreement, the Company
and the Executive, on behalf of themselves and their permitted successors and
assigns, accept, generally and unconditionally, the nonexclusive jurisdiction of
the aforesaid courts and irrevocably agree to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available. The Company and the Executive, on behalf of themselves
and their permitted successors and assigns, each hereby irrevocably waive any
objections, including without limitation any objection to the laying of venue or
based on the grounds that the forum is not convenient (known as the doctrine of
“forum non conveniens”), which they may now or hereafter have to the bringing of
any such action or proceeding in any such jurisdiction. The Company and the
Executive, on behalf of themselves and their permitted successors and assigns,
acknowledge that final judgment against it in any action, suit or proceeding
referred to in this Section shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the same. The Company and the Executive, on
behalf of themselves and their permitted successors and assigns, waive their
right to trial by jury in any action, suit or proceeding brought with respect to
this Agreement.

7.9 ATTORNEY’S FEES, PREVAILING PARTY. Should any action, proceeding or
litigation be commenced between the parties hereto on any matters whatsoever
arising out of, or in any way connected with, this Agreement, the party hereto
prevailing in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its attorney’s fees and
costs incurred in such litigation which shall be determined by the court in such
litigation or in a separate action brought for that purpose.

7.10 PERSONAL AGREEMENTS. This Agreement is personal in nature, and cannot be
assigned by the Executive. The terms, conditions and covenants in this Agreement
shall be binding upon the heirs and personal representatives of the Executive,
and the successors or assigns of the Company.

7.11 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

7.12 HEADINGS; RECITALS; ARTICLES AND SECTIONS. The headings in this Agreement
are inserted for convenience or reference only, and are not a part of this
Agreement. The preliminary Recitals set forth above on the initial page of this
Agreement, and this Agreement shall be construed in light thereof. References to
“Article”, “Articles”, “Section” or “Sections” shall mean and refer to the
Articles or Sections of this Agreement unless the context expressly states
otherwise.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

Cash Systems, Inc.

By:     

Patricia Becker, Chair, Compensation Committee

     

Michael Rumbolz

